Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/346568 is responsive to communications filed on June 14, 2021. Currently, claims 1-20 are pending are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 copending Application No 16/998406. Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 16/998406
Instant Application-17/346568
1. (Currently Amended) A method of processing video data, comprising: determining, based on one or more picture order count (POC) parameters associated with a picture of a current video block of a video, whether a first prediction mode can be applied, wherein in the first prediction mode, prediction samples of the current video block is refined at least based on gradients in different directions; and performing, based on the determining, a conversion between the current video block and a bitstream 
2. (Original) The method of claim 1, wherein a first reference picture (Ro) and a second reference picture (R1) are associated with a current picture comprising the current video block, wherein -o is a difference between a picture order count of the current picture and a picture order count of the first reference picture (-o = POC(current) - POC(Ro)), and wherein 1 is a difference between a picture order count of the second reference picture and the picture order count of the current picture (z1 = POC(R1) - POC(current)).
7. (Original) The method of claim 1, wherein the first prediction mode is a bi-directional optical flow (BDOF) prediction mode.
Claims 1, 2 and 7

Claims 3-6, 8 and 9 respectively
1. A method of processing video data, comprising: determining, based on one or more picture order count (POC) parameters associated with a picture of a current video block of a video, whether a first prediction mode can be applied, wherein the first prediction mode is a bi-directional optical flow (BDOF) prediction mode, and in the first prediction mode, prediction samples of the current video block is refined at least based on gradients in different directions; and performing, based on the determining, a conversion between the current video block and a bitstream of the video; wherein a first reference picture (Ro) and a second reference picture (R1) are associated with a current picture comprising the current video block, wherein To is a difference between a picture order count of the current picture and a picture order count of the first reference picture (To = POC(current) - POC(Ro)), and wherein T1 is a difference between a picture order count of the second reference picture and the picture order count of the current picture (T1 = POC(R1) - POC(current)).



Claims 8, 15, 20
Claims 2-7, 9-14, 16-19 respectively


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-9 respectively of co-pending application. That is, claims 1-20 is anticipated by claims 1-9 respectively of co-pending application.

Allowable Subject Matter
Claims 1-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting. However, these claims would be allowable if the obvious-type double patenting is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487